DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                         EDMUND ACCARDI,
                            Appellant,

                                   v.

                       CHARLOTTE ACCARDI,
                            Appellee.

                             No. 4D21-982

                             [June 9, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Peter Holden, Judge; L.T. Case No. FMCE03-010838.

   Brian C. Valentine and Rae Lynn Mosier of The Law Office of Mosier
Valentine, P.A., Fort Lauderdale, for appellant.

  Susan R. Brown of Susan R. Brown, P.A., Plantation, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, GERBER and LEVINE, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.